Citation Nr: 1117276	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION


The Veteran served on active duty from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for special monthly pension based on the need for regular aid and attendance.

The Board observes that the Veteran's October 2007 claim included a claim for entitlement to service connection for tinnitus.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  This claim is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits based on aid and attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2007, prior to the rating decision under appeal, which fully addressed all notice elements relevant in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all pertinent VA and private treatment records and the Veteran was afforded a VA medical examination in January 2010, and the report, and a January 2011 addendum, are of record.   The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Special Monthly Pension

In this case, the Veteran maintains that he is entitled to special monthly pension based on his need for aid and attendance and/or housebound status, due to the impact of his various nonservice-connected disabilities.  The Board observes that the Veteran is already receiving SMP based upon housebound status.  The only aspect of his claim that remains for appellate review is the aid and attendance issue.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 
38 C.F.R. § 3.351(b).  The Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he is need of SMP due to his hypertension, diabetes, kidney stones, prostate cancer, stents, gout, degenerative disease of the spine with peripheral neuropathy, and skin cancer.  See January 2007 claim.  A February 2004 statement, which is prior to the appeal period, notes that the Veteran is not bedridden, but has "limited activity due to severe arthritis of spine and coronary disease."  This examiner, however, went on to note that the visual acuity is not 5/200 or less in both eyes, that the Veteran can feed himself unassisted, does not require aid to attend to the wants of nature, does not require aid to protect himself from hazards or dangers incident to his daily environment, and is competent.  

In January 2010, following the Board's remand, a VA examination was conducted.  At this time, the Veteran's daily activities were noted as including watching television, reclining, retrieving the mail, infrequent shopping, reading, and going to church on Sundays if his health permits.  He was noted as having occasional dizziness and moderate short-term memory loss, but that he could perform all functions of self-care.  He could walk as much as 1/2 mile unassisted, and did not need aid for ambulation.  The best corrected vision remained better than 5/200 in both eyes.  And the Veteran, despite having lumbar pain, was able to self-feed, dress and undress, bathe, self-groom, and had normal toileting ability.  There was no amputation and lower extremity functioning was noted as normal.  In January 2011, an addendum was added to the record, which clarified that, based upon the foregoing medical evidence, "although this Veteran suffers from various illnesses he currently does not meet the criteria for permanent aid and attendance due to his disabilities." 

The Veteran's VA and private medical records do not reveal that he was, at any point, unable to perform his activities of daily life.

After considering the evidence of record in light of the pertinent legal authority, the Board finds that the preponderance of the evidence shows that the criteria for SMP based on need for aid and attendance are not met in this case.  The Veteran does not claim, nor does the evidence show, that he is blind or nearly blind, is a patient in a nursing home on account of physical or mental incapacity, is unable to feed himself, or bedridden or incapable of attending to the needs of nature without assistance.  On the contrary, the medical evidence shows that the Veteran stays active all day and is independent in all his daily living needs and requirements.  The Veteran's disabilities, when considered in conjunction with each other, do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment.  Accordingly, the preponderance of the evidence is against finding that the Veteran is entitled to SMP based on the need for the regular aid and attendance of another person.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an award of special monthly pension based on a need for aid and attendance, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance is denied.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


